Opinion by
Winkler, J.
§ 648. Motion for neiv trial in justice’s court a prerequisite to appeal to county court. An appeal to the county court from a judgment rendered by a justice of the peace does not lie without a motion for new trial having been first made and overruled in justice’s court [Acts 15th Leg. (June 15, 1876) page 16]; and where the county court dismissed an appeal upon motion based on this ground, the appeal here is
Affirmed.
Note.— Under the law now in force it is not requisite to the appeal that a motion for new trial should have been made and overruled in justice’s court.